DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites a solid state electrolyte, then further recites "solid state electrolyte layer", but it is unclear where the layer is coming from. Suggested correction is "A solid state electrolyte comprising a sulfide or an oxy-sulfide glass or glass ceramic, comprising a solid state electrolyte layer having a thickness..."  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 lacks a space after the word “to” in “in the range of 10 µm to200 µm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "a glass former" in line 4.  There is insufficient antecedent basis for this limitation in the claim, because Claim 1 recites “a glass former” and it is unclear if this is referring to the same glass former or a new glass former. For the purposes of examination, it is taken to be the same “glass former” as recited in Claim 1 from which Claim 6 depends. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visco et al., (US20170229731) hereinafter Visco.
Regarding Claim 1, Visco discloses a solid state electrolyte (Visco Abstract) comprising a sulfide based lithium ion conducting glass (Visco Abstract), the solid state electrolyte layer having a thickness typically between 20 µm and 50 µm thick (Visco [0023]), falling within the claimed range of 10 µm to 200 µm, the composition of the electrolyte layer being the reaction product (Visco [0043]) of a mixture initially comprising: a glass former (Visco [0083]) comprising a glass-forming sulfide such as P2S5, SiS2 (Visco [0178]), and a glass modifier (Visco [0083]) such as Li2O or Li2S (Visco [0014]) both of which are examples of an alkali metal-containing sulfide or oxide, wherein at least one of the glass former and glass modifier comprise a sulfide (Visco [0014]), wherein the solid state electrolyte layer is further characterized as having a wholly amorphous microstructure (Visco [0223]. Fig. 4A), or as having small recrystallized regions separated from each other in an amorphous matrix (Visco [0224]), the solid state 
Regarding Claim 2, Visco discloses all of the claim limitations as set forth above. Visco further discloses an embodiment wherein the glass modifier comprises Li2O (Visco [0182]).
Regarding Claim 3, Visco discloses all of the claim limitations as set forth above. Visco further discloses an embodiment wherein the glass former is one of a number of suitable glass formers according to the formula YSn (Visco [0178]) where Y is one of Ge, Si, As, or P (Visco [0178]), reading on GeS2, P2S5, SiS2, and As2S3, all of which reading on the claim limitation. 
Regarding Claim 4, Visco discloses all of the claim limitations as set forth above. Visco further discloses an embodiment wherein the glass modifier comprises Li2S (Visco [0178]).
Regarding Claim 5, Visco discloses all of the claim limitations as set forth above. Visco further discloses an embodiment wherein the mixture may be a combination (Visco [0183]) or comprises a minor network glass former (Visco [0187]) reading on a glass co-former, selected from P2O5, B2O3, SiO2 (Visco [0187]), and specifically gives an embodiment comprising P2S5 and SiO2 (Visco [0183]) and another embodiment of SiS2 and SiO2 (Visco [0183]) and another of SiS2 and P2O5 (Visco [0183]), all of which read on the claim.
Regarding Claim 6, Visco discloses all of the claim limitations as set forth above. Visco further discloses wherein the mixture comprises a major network glass former (Visco [0187]) reading on a glass co-former, selected from P2S5, SiS2 (Visco [0187]), and a second network glass former comprising one or more of P2O5, B2O3, SiO2 (Visco [0187]), and specifically gives an embodiment comprising P2S5 and SiO2 (Visco [0183]) and another embodiment of SiS2 and SiO2 (Visco [0183]) and another of SiS2 and P2O5
Regarding Claim 8, Visco discloses all of the claim limitations as set forth above. Visco further discloses a battery cell comprising the solid state electrolyte as set forth above (Visco [0003]).

Regarding Claims 9 and 11, Visco discloses a solid state electrolyte (Visco Abstract) comprising the reaction product (Visco [0043]) of a mixture initially comprising: a glass former (Visco [0083]) comprising sulfur such as P2S5, SiS2 (Visco [0014]), also reading on Claim 11, and a glass modifier (Visco [0083]) such as Li2O (Visco [0014]), wherein the solid state electrolyte layer has an amorphous microstructure (Visco [0223]. Fig. 4A), which is the same as non-crystalline, having a glass transition temperature (Visco [0258]).
Regarding Claim 10, Visco discloses all of the claim limitations as set forth above. Visco further discloses wherein the solid state electrolyte layer having a thickness typically between 20 µm and 50 µm thick (Visco [0023]), falling within the claimed range of 10 µm to 200 µm.
Regarding Claim 12, Visco discloses all of the claim limitations as set forth above. Visco further discloses wherein the mixture further comprises a minor network glass former (Visco [0187]) reading on a glass co-former, selected from P2O5, B2O3, SiO2 (Visco [0187]), and specifically gives an embodiment comprising P2S5 and SiO2 (Visco [0183]) and another embodiment of SiS2 and SiO2 (Visco [0183]) and another of SiS2 and P2O5 (Visco [0183]), all of which read on the claim.
Regarding Claim 13, Visco discloses all of the claim limitations as set forth above. Visco further discloses wherein the glass may also include a conductive additive (Visco [0177]), reading on a glass dopant.
Regarding Claim 14
Regarding Claim 15, Visco discloses all of the claim limitations as set forth above. Visco further discloses wherein the solid state electrolyte “100” (Visco [0409]) is positioned between a positive electrode “1660” (Visco [0412]), or cathode, and lithium metal negative electrode “1620” (Visco [0412], see also Fig. 16D), or anode.

Regarding Claims 16-18, Visco discloses a solid state electrolyte (Visco Abstract) comprising the reaction product (Visco [0043]) of a mixture initially comprising: a glass (major) network former comprising sulfur (Visco [0187]), reading on a co-former, a glass (minor) network former, comprising oxygen (Visco [0187]), reading on a glass former, and specifically gives an embodiment comprising P2S5 and SiO2 (Visco [0183]) and another embodiment of SiS2 and SiO2 (Visco [0183]) and another of SiS2 and P2O5 (Visco [0183]), all of which read on the claim of a glass former comprising oxygen and a glass co-former comprising sulfur, and further reading on Claims 17 and 18; and a glass modifier (Visco [0083]) such as Li2O (Visco [0014]), wherein the solid state electrolyte layer has an amorphous microstructure (Visco [0223]. Fig. 4A), which is the same as non-crystalline, having a glass transition temperature (Visco [0258]).
Regarding Claim 19, Visco discloses all of the claim limitations as set forth above. Visco further discloses wherein the glass may also include a conductive additive (Visco [0177]), reading on a glass dopant.
Regarding Claim 20, Visco discloses all of the claim limitations as set forth above. Visco further discloses wherein the solid state electrolyte “100” (Visco [0409]) is positioned between a positive electrode “1660” (Visco [0412]), or cathode, and lithium metal negative electrode “1620” (Visco [0412], see also Fig. 16D), or anode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Visco et al., (US20170229731) hereinafter Visco, as applied to claim 1 above, and further in view of Jang, (US20060063051) hereinafter Jang.
Regarding Claim 7, Visco discloses all of the claim limitations as set forth above. Visco discloses using Li2O or Li2S (Visco [0014]) as a glass modifier but does not disclose an example using Na2O as the glass modifier. 
In the same field of endeavor as it pertains to ion conducting glass for a solid state electrolyte (Jang [0017]) comprising SiS2 or P2S5 (Jang [0018]) Jang teaches the glass modifier may be Li2O, Li2S, or Na2O (Jang [0024]). Jang further teaches wherein the modifier provides needed ionic conductivity to the glass in the form of an alkali metal cation (Jang [0021]), and the listed modifiers are all able to provide ionic conductivity to the solid electrolyte layer.
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the lithium glass modifier in the solid electrolyte layer of Visco with Na2O as the glass modifier as taught by Jang, in order to provide suitable ionic conductivity to the electrolyte layer, as they are taken to be suitable equivalents known for the same purpose. See MPEP 2144.06(II).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIRSTEN B TYSL/               Examiner, Art Unit 1722                                


/Magali P Slawski/              Primary Examiner, Art Unit 1721